Citation Nr: 0907428	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include anxiety.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent


WITNESS AT HEARING ON APPEAL

Appellant's Representative




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant served on active duty from February 19, 1969, 
to April 9, 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2006 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In September 2008, the appellant's representative 
testified on his behalf at a Board hearing in Washington, 
D.C.  The appellant was not present at the hearing.


REMAND

The appellant asserts that he has a psychiatric disability 
that was due to or aggravated by his active duty service.  He 
reported that during active duty training he was "mentally 
demeaned", sent to the mental hygiene clinic, and was 
ultimately discharged.  He expressed his belief that his 
discharge was "mischaracterized" and that he should have 
been given a medical discharge.    

After reviewing the claims file, it appears there is missing 
evidence relevant to this claim.  In this regard, the 
appellant's service treatment records do not include a 
separation examination report, although there is a Report of 
Medical History on file dated in April 1969.  Also, no 
request has been made to obtain the appellant's service 
personnel records thus making the circumstances of his 
separation unclear.  At the September 2008 Board hearing, the 
appellant's representative submitted the appellant's 
inservice basic training record.  This record shows that the 
appellant had been given a "U" rating his first week of 
training.  The record states that he had a negative attitude, 
was weak on drill, memory work, and dormitory arrangement, 
and was a bed wetter.  Significantly, this record also shows 
that the appellant had been evaluated by the Mental Hygiene 
Division in March 1969; however, this evaluation report is 
not on file.  

VA is required by regulation to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including service treatment records.  
VA may only end these efforts if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2007); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

In light of the relevance that the missing separation 
examination report (assuming an examination was conducted) 
and service personnel records have to the appellant's claim, 
and in order to ensure that every attempt has been made to 
properly develop this claim, the appellant's complete service 
personnel and treatment records should be requested.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law. An examination or 
opinion is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the appellant was afforded a VA examination in 
May 2006 at which time he was diagnosed as having anxiety.  
In regard to this examination, the RO pointed out in the July 
2006 adverse rating decision that no relationship had been 
noted between the appellant's military service and his 
current psychiatric condition.  However, the May 2006 VA 
examiner specifically noted that the claims file was not 
available for review due to it being a nonservice-connected 
pension examination.  Therefore, the examiner was never asked 
to provide an opinion regarding the etiology of the 
appellant's diagnosed anxiety.

Regarding the claim for nonservice-connected pension 
benefits, the RO denied the benefit sought, finding that the 
appellant did not have the requisite 90 days of service.  The 
provisions of 38 C.F.R. § 3.3(a)(3)(ii) provide, in pertinent 
part, that as to improved pension benefits, basic entitlement 
exists if a veteran:

(ii)	Served in the active military, naval 
or air service during a period of 
war and was discharged or released 
from such service for a disability 
adjudged service-connected without 
presumptive provisions of law, or at 
time of discharge had such a 
service-connected disability, shown 
by official service records, which 
in medical judgment would have 
justified a discharge for disability 
(38 U.S.C. 1521(j))[.]

38 C.F.R. § 3.3(a)(3)(ii).

After considering all additional evidence received subsequent 
to the April 2007 statement of the case, to include a letter 
from a licensed social worker at the Vet Center that was 
submitted to the Board in January 2009, the RO should ask the 
May 2006 examiner to provide medical opinions (or obtain a 
new examination if that examiner is unavailable) regarding 
incurrence of a psychiatric disability during service and if 
a psychiatric disability was so incurred, whether that 
psychiatric disability may be said to have resulted in 
discharge or whether it would have justified a discharge for 
disability. 

Thus, the claim of entitlement to nonservice-connected 
pension also requires further development of the evidence.



Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's complete 
service treatment records, to specifically 
include his April 1969 separation 
examination report, as well as his 
complete service personnel records.  

2.  Updated and complete postservice 
psychiatric treatment records, not 
previously obtained, should be requested 
and made a part of the claims folder.

3.  Thereafter, the claims folder should 
be returned to the May 2006 VA mental 
disorders examiner for an addendum 
opinion.  If she is unavailable, the 
claims folder should be referred to 
another examiner for examination and 
opinions.  The appellant may be recalled 
for another examination if the May 2006 
examiner wishes.  Based upon review of 
pertinent documents in the claims folder, 
to include service treatment and personnel 
records, the January 2009 letter from a 
licensed social worker at the Vet Center, 
examination of the appellant, and a 
history obtained from him, the examiner 
should determine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current psychiatric 
disability is of service onset or 
otherwise related thereto, and, if so, 
whether the psychiatric disability 
resulted in discharge or would have 
justified a discharge for disability.  A 
complete rationale should be provided for 
all opinions provided.

4.  The RO should then review the claims 
file.  If the benefits being sought cannot 
be granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

